Citation Nr: 0914700	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-27 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a March 1973 rating decision that denied service 
connection for a nervous condition should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.


FINDING OF FACT

A March 1973 rating decision of the RO that denied service 
connection for a nervous condition was subsumed by an April 
1979 Board decision.


CONCLUSION OF LAW

A claim for reversal or revision of a March 1973 rating 
decision on the basis of clear and unmistakable error is 
precluded.  38 U.S.C.A. § 7104 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

Analysis

The Veteran contends that the March 1973 RO decision that 
denied service connection for a nervous condition should be 
reversed or revised on the basis of CUE because the RO failed 
to consider a December 1971 VA treatment record which 
reflects a diagnosis of paranoid schizophrenia within the 
one-year presumptive period.  See 38 C.F.R. § 3.309(a).

In March 1973, the RO denied service connection for a nervous 
condition noting that the evidence of record reflected only a 
personality disorder not subject to service connection (under 
the statute and regulations pertaining to congenital 
defects).  The Veteran did not express disagreement within 
one year, and the decision became final.  38 U.S.C. § 4005 
(1970); 38 C.F.R. § 3.104 (1973).  

In September 1974, the Veteran petitioned to reopen the final 
disallowed claim and submitted additional evidence.  In 
December 1977, the RO reopened the claim but denied service 
connection on the merits, noting that while the additional 
evidence reflected a 1977 diagnosis of paranoid 
schizophrenia, there was no evidence that this condition was 
related to military service, or that it manifested within the 
one-year presumptive period.  The Veteran expressed timely 
disagreement and perfected an appeal.

In an April 1979 decision, the Board discussed the pertinent 
service and post- service treatment records, including the 
evidence discussed above.  The Board concluded that the 
documented in-service psychiatric treatment was related to a 
personality defect not subject to service connection.  The 
Board further concluded that the post-service schizophrenia 
was not manifest within one year after separation from 
service, and was not related to the psychiatric symptoms 
demonstrated during service, and, as such, service connection 
was not warranted.  Therefore, the Board essentially affirmed 
the March 1973 RO determination that there was no psychiatric 
disorder incurred in service.

When a determination of the agency of original jurisdiction 
is affirmed by the Board, such determination is subsumed by 
the final appellate decision and may not thereafter be 
reopened and allowed except upon receipt of new and material 
evidence.  A claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 5108, 7104 (West 2002); 38 C.F.R. 
§ 20.1104 (2008).  An unappealed rating decision, reviewed on 
the merits by the Board, is subsumed in the Board decision 
and is not subject to a claim of CUE as a matter of law.  
Manning v. Principi, 16 Vet. App 534, 540 (2002) (citing 
Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998)); 
Duran v. Brown, 7 Vet. App. 216, 224 (1994).  The Federal 
Circuit clarified that a later Board decision's delayed 
subsuming of an RO decision occurs only when the Board 
decided the same issue that the RO decided and when the RO 
decision and the Board review were based on the same factual 
basis.  Brown v. West, 203 F.3d 1378, 1381-82 (Fed. Cir. 
2000).  The Federal Circuit held that it would be 
inconsistent with the statutes governing the finality of 
Board decisions to permit a CUE challenge before the RO to an 
earlier RO decision after the Board had reviewed all the 
evidence in that RO decision and denied service connection, 
thus in essence affirming the RO decision.

In its April 1979 decision, the Board denied service 
connection for a nervous condition based on de-novo review of 
the initial claim, the evidence of record at the time of the 
March 1973 RO decision, and the evidence submitted after that 
decision.  In short, the Board affirmed the March 1973 RO 
decision on the same claim and factual basis.  In this 
regard, the Board notes that the introduction of the 1977 
schizophrenia diagnosis into the record after the March 1973 
RO decision did not alter the evidentiary record in a 
meaningful way so as to affect subsuming because that 
evidence fails to reflect schizophrenia during service, 
within one year after service, or any relationship between 
this disorder and military service.  

Accordingly, the Board concludes that its April 1979 decision 
subsumed the RO's March 1973 decision and that the RO 
decision is not subject to a claim of clear and unmistakable 
error as a matter of law.

Additionally, for the sake of completeness, the Board notes 
that in a May 2001 decision, the Board determined there was 
no CUE in the April 1979 Board decision, essentially 
affirming the April 1979 Board and March 1973 RO 
determinations.  

ORDER

The claim to revise or reverse the RO's March 1973 rating 
decision on the basis of clear and unmistakable error is 
dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


